THE     ~ITTCBRNE              GENERAL
                         OFTEXAS
                     Avwrm.    TEXAR      78111   I      This Opinion
                                                        Affirms Opinion   I

                                                  I   #“LZLkk.~/~~~-
                       September 10, 1968                                 I


Honorable J. W. Edgar           Opinion No. M-275
Commissioner of Education
Texas Education Agency          Re:      May a County Judge receive
201 East 11th Street                     compensation from the State
Austin, Texas 78711                      or County Available School
                                         Fund by virtue of Articles
                                         2701 and 3888, V.C.S., to
                                         the extent authorized in
                                         Section l(b), Article 2688h,
                                         office and travel expense,
Dear Dr. Edgar:                          and related question.

          Your request for an opinion reads as follows:

          "The office of elective county superintendent
     of Galveston County has been abolished under the
     provisions of Section l(b), Article 2688h, and the
     County Judge is performing such additional duties
     as are prescribed therein.

          "An annual compensation of $2,650 to the County
     Judge from 'county funds' for the performance of the
     additional duties is permissible under Section l(b),
     supra, with no mention made for an assistant salary
     nor for office and travel expense.

          "For purposes of this Agency, we need and
     would appreciate receiving from your office an
     opinion on the following question(s):

          "Do Articles 2701 and 3888 have application
     to allow payment from State or County Available
     School Fund of compensation to a County Judge to
     the extent authorized in Section l(b), Article
     2688h, office and travel expense, and/or salary
     for an assistant for performance of duties pre-
     scribed in Article 268811, Section l(b)?

          "Transmitted herewith is correspondence this
     Agency has had in connection with the matter, which
     contains factual information and references which
     may prove of some assistance in review of the in-
     quiry."
                              - 1334 -
Hon. J. W. Edgar, page 2 (M-275)



          The office of county superintendent of Galveston
County, under the facts submitted, was abolished pursuant to
the provisions of Article 2688h, Vernon's Civil Statutes, and
the County Judge of Galveston County is performing the duties
of county superintendent.  Section l(b) of Article 2688h specif-
ically provides:
          II
               . provided further, that said county
                   .   .

     judges may receive additional compensation as
     a result of these additional duties from county
     funds, but in any event not to exceed Two Thou-
     sand Six Hundred Fifty Dollars ($2,650) per
     annum."

          It was held in Attorney General's Opinion WW-1495
(1962) that a County Judge of a county which abolishes the of-
fice of county superintendent under the provisions of Section
l(a) of Article 2688h is not authorized to have an assistant
or receive any compensation under the provisions of Article
3888, Vernon's Civil Statutes. Attorney General's Opinion
C-41 (1963) stated that where the office of county superin-
tendent is abolished under Article 2688h, the County Judge is
not entitled to any extra compensation, assistant or any office
and travel expense.

          We reaffirm Attorney General's Opinion W-1495   as
modified by Attorney General's Opinion C-41.

          We are supported in this view by the fact that the
Legislature in enacting Article 2688L (not applicable to
Galveston County) specifically authorizxtravel   and office
expenses to be used by the County Judge performing the duties
of ex officio county superintendent and to pay such expenses
from the State Available School Fund. Had the Legislature
intended the same for counties governed by the provisions of
Article 2688h, the Legislature would have undoubtedly provided
similar appropriate language in Article 2688h rather than the
language actually used.

                           SUMMARY

          Where the office of county superintendent is
     abolished under Section l(b) of Article 2688h,
     Vernon's Civil Statutes, and the duties of the of-
     fice are assumed by the County Judge, he is not
     entitled to office and travel expense and/or
     salary for an assistant, in addition to the $2,650.00
     compensation provided for in Section l(b) of Arti-
     cle 2688h.
                              - 1335 -
.     .




    Hon. J. W. Edgar, page 3 (M-275)




    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    James Quick
    Bill Allen
    Jack Sparks
    Roy Mouer

    A. J. CARUBBI, JR.
    Executive Assistant




                                   - 1336 -